Citation Nr: 0631946	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1964 to June 1968 
and from February 1975 to April 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO in August 
2006.  A transcript of that hearing is contained in the 
claims folder.

In addition, a motion to advance this case on the Board's 
docket was granted by the undersigned VLJ in August 2006, 
under the authority of 38 U.S.C.A. §  7102(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006). 

The issue of entitlement to non-service-connected disability 
pension is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

The medical evidence indicates that the veteran does not have 
PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in June 2001 and July 2005, as well as by an 
additional, undated 2003 VCAA letter to which the veteran 
replied in July 2003, and by further development letters 
issued in January 2002, March 2002, and October 2003, the 
veteran was informed of the notice and duty to assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claim for service 
connection for PTSD.  These letters informed of the bases of 
review and the requirements to sustain the claim.  Also by 
the VCAA letters, the veteran was requested to submit

any evidence "itself", and hence was constructively told to 
submit evidence in his possession.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

The VCAA and development letters requested that the veteran 
inform of VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about claimed in-service stressors 
to support the claim, and informed of information necessary 
so that VA could assist in confirming in-service stressors.  
The veteran did inform of in-service stressors as well as 
medical care providers.  
As discussed in the merits-based discussion, below, the case 
has been denied by the RO and now by the Board based on 
absence of a confirmed diagnosis of PTSD, and hence complete 
development of alleged stressors was not required pursuant to 
the VCAA, since there presented no reasonable possibility 
that confirmation of stressors would further the veteran's 
claim absent current PTSD.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. §§ 3.159, 3.304(f).  

Records were sought from indicated medical sources, both VA 
and private.  All records obtained were associated with the 
claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also afforded a VA 
psychiatric examination in February 2004 which appropriately 
addressed the question of current PTSD as related to service.  

The veteran had informed the RO that he was in receipt of 
Social Security disability benefits, which, if true, might 
have triggered the need to obtain the Social Security 
decision(s) granting those benefits and the underlying 
medical records in the Social Security Administration's (SSA) 
possession.  However, a November 2005 reply from the SSA 
National Records Center informed that the veteran's Social 
Security disability claim had been denied for non-medical 
reasons, and no medical records had been obtained by SSA for 
that determination.  Hence, there was neither a SSA decision 
granting benefits nor underlying medical records to be 
obtained in furtherance of the veteran's PTSD claim.  


By a November 2005 supplemental statement of the case the 
veteran was informed of evidence obtained in furtherance of 
his claim.  The Board acknowledges that the supplemental 
statement of the case issued in November 2005 is a "post 
decisional" document.  It is the view herein that this is 
not fatal in providing notice as there was, subsequent to all 
notice, de novo review of the appealed claim, including 
consideration of the claim based on all appropriate criteria 
for a PTSD claim.  38 C.F.R. § 3.304(f).  

The veteran addressed the appealed PTSD claim by submitting 
written statements, as well as by testimony provided before 
the undersigned at his Travel Board hearing.  There is no 
indication that the veteran desired to further address his 
claim, or that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.



II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, which includes the criteria for a 
diagnosis of PTSD.  

As noted in the VCAA discussion, above, the veteran is herein 
denied service connection for PTSD, even though efforts to 
verify the veteran's alleged stressors have not been 
completed.  The veteran has provided a narrative, including 
at his August 2006 hearing, of events in service claimed as 
stressors which are entirely plausible, some of which may 
also be verifiable.  Stressor verification is not required in 
this case, however, because the veteran has been medically 
found not to have PTSD, even if events claimed as stressors 
in service assumed to be true.  As noted, confirmed diagnosis 
of PTSD due to in-service stressor(s) is required to sustain 
the claim for PTSD.  38 C.F.R. § 3.304(f).  


The veteran at his August 2006 hearing also asserted that a 
treating physician at the Coatesville VA Medical Center 
(VAMC) had diagnosed PTSD.  However, the veteran acknowledge 
at that hearing that he had not been treated for PTSD.  
Records of the Coatesville VAMC were obtained and associated 
with the claims folder, and these include no record of a 
diagnosis of PTSD.  

The veteran was afforded a VA psychiatric examination in 
February 2004 to address his PTSD claim.  The examiner noted 
that alleged events in service, including a severe storm at 
sea in which soldiers were lost, were of a sort which might 
precipitate PTSD.  However, that examiner noted that while 
the veteran presented with "a few mild and isolated symptoms 
often associated with PTSD," he did not meet the clinical 
criteria for a PTSD diagnosis, as he lacked any apparent 
avoidance or negative emotional response to the subject 
matter and details of his alleged stressors.  Rather, the 
examiner concluded that the events claimed as stressors had 
not been psychologically damaging to the veteran.  

In the absence of a confirmed diagnosis of PTSD, and with a 
VA examiner's conclusion, based on a review of the 
evidentiary record and examination of the veteran, that the 
veteran did not meet the diagnostic criteria and hence did 
not have PTSD, the preponderance of the evidence is against 
the veteran having PTSD.  In the absence of current 
disability, the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 C.F.R. § 3.304 
(f).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



REMAND

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  The amount 
of pension payable is the difference between the veteran's 
countable annual income and the maximum annual rate permitted 
by law, and no pension is payable if the veteran's income 
exceeds the maximum annual rate, as set forth in the 
governing statutes and regulations.  38 U.S.C.A. §§ 1502, 
1503, 1521 (West 2002 & Supp. 2006); 38 C.F.R. § 3.271 
(2006).

In this case, the RO denied the veteran's claim for non-
service-connected disability pension based on the absence of 
permanent and total disability, and based on failure of the 
veteran to provide documentation of his recent work and 
income.  As noted in the November 2006 supplemental statement 
of the case, by a July 2004 letter the RO had requested from 
the veteran the names of all employers since March 2001, 
requested completion of an Improved Pension Eligibility 
Verification Report for relevant dates from March 2001 to the 
present, and requested a statement of anticipated income and 
net worth for 2004.

The veteran failed to reply to those requests by the RO, and 
hence, even if total and permanent disability were to be 
found, pension cannot be paid without the veteran's 
cooperation in determining basic eligibility, based on 
necessary income and net worth data.  The Board notes in this 
regard that the Court of Appeals for Veterans Claims has 
stated, "The duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Given the RO's efforts to date, it 
would be unreasonable to place a burden upon VA to turn up 
heaven and earth in an attempt to secure further cooperation 
from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The Board thus concurs with the RO that the veteran's 
cooperation in ascertaining qualifying current income and 
assets is a prerequisite to any pension award.  The veteran 
will be afforded an additional opportunity to cooperate in 
the inquiry upon remand, in keeping with the duty to assist.  

The Board must, however, address the other preliminary 
qualification for the non-service-connected pension here 
claimed, i.e., a permanent and total disability rating.  
Additional development to ascertain the current severity of 
the veteran's non-service-connected disabilities is here 
required, also necessitating remand.  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war (which is not in dispute 
here), and who is permanently and totally disabled due to 
non-service-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521.  If a 
veteran's combined disability rating is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

The veteran has contended that a panoply of physical and 
mental conditions contribute to an inability to engage in 
substantially gainful employment.  He has reported suffering 
from (in no particular order) HIV, PTSD, anxiety, depression, 
arthritis affecting multiple joints, hepatitis, chronic 
obstructive pulmonary disease (COPD), a heart murmur, and 
some unspecified impairment of neurological functioning.  The 
Board has determined, above, based upon contemporaneous 
psychiatric examination, that the veteran does not have PTSD.  
However, other psychiatric disability has not been ruled out.  
The veteran contends that his PTSD with anxiety and 
depression, as well as associated sleep impairment, result in 
decreased productivity.  Certainly an evaluation of the 
impact of current psychiatric disabilities is in order.  
Effects of current psychiatric disabilities must, however, be 
distinguished from those of the veteran's medically noted 
chronic and ongoing polysubstance abuse.  

As noted above, disability of misconduct origin may not be 
considered in a claim for pension benefits.  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury.  38 C.F.R. § 3.1(n).

For the purpose of determining entitlement to non-service-
connected pension benefits, the definition of willful 
misconduct in 38 C.F.R. § 3.1(n) above applies except as 
modified within 38 C.F.R. § 3.301 (c)(1) through (c)(3).  
Paragraph (c)(1) is not relevant to this case.  However, 
paragraph (c)(2) provides in pertinent part,

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. . . .  
If, in the drinking of a beverage to enjoy 
its intoxicating effects, intoxication 
results proximately and immediately in 
disability . . . , the disability . . . 
will be considered the result of the 
person's willful misconduct.

38 C.F.R. § 3.301(c)(2).

Paragraph (c)(3) provides, in pertinent part:

Drug usage.  The isolated and infrequent 
use of drugs by itself will not be 
considered willful misconduct; however, 
the progressive and frequent use of drugs 
to the point of addiction will be 
considered willful misconduct.

38 C.F.R. § 3.301(c)(3).

Thus, non-service-connected pension benefits cannot be 
warranted where the veteran's unemployability is due to 
"progressive and frequent" polysubstance abuse.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.1, 3.301.  


The veteran further contends that his physical ailments 
substantially contribute as well, including particularly his 
arthritis.  While the evidentiary record reflects that the 
veteran does have all or nearly all of physical ailments he 
describes, the medical record does not currently establish 
that they warrant a total disability rating, either 
separately or in combination.  See 38 C.F.R. §  4.25 
(combined ratings table).  Contemporaneous medical 
evaluations may be required to re-evaluate current severity 
of some of these identified disabilities.  A VA general 
examination for this purpose was conducted in February 2004, 
but the veteran's complained-of back disabilities were not 
adequately addressed for rating purposes.  In addition, 
recent treatment records, and the veteran's testimony at his 
August 2006 hearing before the undersigned, indicate that the 
veteran's HIV+ status may have transformed to active AIDS, 
the current severity of which is not completely clear.  
Hence, remand is necessary to address these medical 
questions.  

As noted above, during the course of this appeal, the U.S. 
Court of Appeals for Veterans Claims issued a decision in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that enhanced VCAA notice may be needed in certain 
claims for VA benefits.  The Board is confident that the RO 
will effectuate the new requirements of the Court in this 
matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  

2.  The veteran should be afforded VA 
examination to address the nature and 
severity of current disabilities.  These 
may include, but are not limited to, HIV, 
anxiety, depression, arthritis affecting 
multiple joints, disorders of the spine, 
hepatitis, and chronic obstructive 
pulmonary disease (COPD), a heart murmur, 
and some unspecified impairment of 
neurological functioning.  The claims file 
must be made available to the examiners 
for review in conjunction with the 
examinations, and the examination reports 
should reflect that such review is 
accomplished.  All necessary, non-invasive 
special studies or tests are to be done 
and all findings described in detail.  

a.  The examiner(s) should diagnose all 
present disorders, and address the 
effect each disability has on the 
veteran's capacity for gainful work.

b.  The examiner(s) should also 
distinguish impairment, particularly 
work impairment, which is due to 
polysubstance abuse, from that due to 
other disabilities.

c.  As to any psychiatric disorder 
found, the examiner should distinguish 
such mental-disorder-related impairment 
from impairment associated with 
polysubstance abuse and its 
interference with productive 
functioning, including work.  

d.  If there are any questions an 
examiner cannot answer without resort 
to medically unsupported speculation, 
that examiner should so state.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


